Citation Nr: 1647524	
Decision Date: 12/21/16    Archive Date: 12/30/16

DOCKET NO.  13-28 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a waiver of recovery of overpayment of Chapter 33 (Post-9/11 GI Bill) education assistance in the amounts of $5016.85 (for housing) and $150 (for books and supplies), to include the preliminary issue of the validity of the debt.


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from September 2006 to February 2007, and from June 2008 to June 2009.

This matter is before the Board of Veterans Appeals (Board) on appeal from a determination by a Department of Veterans Affairs (VA) Regional Office (RO).

The Board acknowledges that the adjudication below focused upon the validity of the debt in question.  However, the Veteran's contentions also go toward whether a waiver of recovery of the overpayment is warranted.  Therefore, the Board has construed this matter as being part of the appeal.

The record reflects the Veteran had requested a hearing a Veterans Law Judge (VLJ) in conjunction with this appeal.  Such a hearing was scheduled for April 2014, but the record reflects the Veteran did not show for that hearing.  Accordingly, her hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2015).

The record also reflects the organization designated by the Veteran as her representative informed the Board via correspondence dated in March 2016 that they had not agreed, orally or in writing, to represent the Veteran in this case; and motioned for withdrawal of such representation.  That motion was granted, and the Veteran was sent correspondence in April 2016 requesting clarification of who she wanted to represent her in this case.  No response from the Veteran regarding this correspondence appears in the record available for review.

For the reasons addressed in the REMAND portion of the decision below, the Board finds that further development is required regarding the waiver of overpayment aspect of the Veteran's appeal.  Accordingly, this matter is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The record reflects the Veteran was not entitled to the Post-9/11 housing benefits of $5016.85 or the $150 for books and supplies.

2.  The creation of the overpayment in this case was not due to sole VA administrative error.



CONCLUSION OF LAW

The overpayment of Chapter 33 (Post-9/11 GI Bill) education assistance in the amounts of $5016.85 (for housing) and $150 (for books and supplies) is a valid debt.  38 U.S.C.A §§ 5107, 5112, 5302, 5314, 5316; 38 C.F.R. §§ 1.912a, 1.956, 1.962, 3.500 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes as a general rule that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. 
 §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  However, the United States Court of Appeals for Veterans Claims (Court) held in Barger v. Principi, 16 Vet. App. 132 (2002), that the VCAA is not applicable to cases involving the waiver of recovery of overpayment claims.  Therefore, the VCAA is not for application in this matter. 

The Board does note that all due process concerns regarding the creation of the overpayment claim have been accomplished.  The Veteran has had the opportunity to present evidence and argument in support of this case, and has done so in her Notice of Disagreement (NOD) and Substantive Appeal.  As noted in the Introduction, her hearing request is deemed withdrawn.

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C.A 
§ 5302; 38 C.F.R. § 1.962.  An overpayment may arise from virtually any benefits program administered pursuant to VA law, including pension, compensation, dependency and indemnity compensation (DIC), educational assistance benefits and subsistence allowance, insurance benefits, burial and plot allowances, clothing allowance, and automobile or other conveyance and adaptive equipment allowances. 38 C.F.R. § 1.956 (a). 

VA generally is required to recover erroneous VA payments or overpayment of benefits.  See Edwards v. Peake, 22 Vet. App. 57, 59 (2008); 38 U.S.C.A. § 5314 a) generally requiring VA to deduct from future benefit payments a debt arising from a person's participation in a VA benefits program); 38 C.F.R. § 1.912a (a) (same); 38 U.S.C.A. § 5316 (authorizing VA to recover a benefits related debt by bringing a suit if the person fails to appropriately respond to reasonable administrative efforts to collect the debt).

The law precludes waiver of recovery of an overpayment or waiver of collection of any indebtedness where any one of the following elements is found to exist: (1) fraud, (2) misrepresentation, (3) bad faith.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.962, 1.965.

The Court has also held that, before adjudication of a waiver application, the lawfulness of a debt must first be determined.  Schaper v. Derwinski, 1 Vet. App. 430, 434, 435 (1991).  The VA General Counsel has reinforced this obligation by holding that, where the validity of a debt is challenged, that issue must be developed before the issue of entitlement to waiver of the debt can be considered.   VAOPGCPREC 6-98.

For a determination that the overpayment was not properly created, such that the debt was not valid, it must be established that the claimant was either legally entitled to the benefits in question or, if the claimant was not legally entitled, then it must be shown that VA was solely responsible for the claimant being erroneously paid benefits.  Administrative errors include all administrative decisions of entitlement, whether based upon mistake of fact, misunderstanding of controlling regulations or instructions, or misapplication of law.  VAOPGPREC 2-90 (July 17, 1989), 55 Fed. Reg. 27757 (1990).  Sole administrative error connotes that the claimant neither had knowledge of nor should have been aware of the erroneous award.  Further, neither the claimant's actions nor his or her failure to act must have contributed to payment pursuant to the erroneous award.  38 U.S.C.A. § 5112(b)(9), (10); 38 C.F.R. § 3.500(b)(2); Jordan v. Brown, 10 Vet. App. 171 (1997) (sole administrative error is not present if the payee knew, or should have known, that the payments were erroneous).  Thus, a finding of sole administrative error requires not only error on the part of VA, but that the beneficiary is unaware that the payments are erroneous.

The Court noted that, "[s]tated another way, when an overpayment has been made by reason of an erroneous award based solely on administrative error, the reduction of that award cannot be made retroactive to form an overpayment debt owed to VA from the recipient of the erroneous award."  Erickson v. West, 13 Vet. App. 495, 499 (2000).

In this case, the Veteran's basic eligibility for Chapter 33 (Post-9/11) GI education benefits is not in dispute.  Rather, the validity of the debt concerns the specific amount of such benefits she has received.  In pertinent part, the record reflects she received benefits, to include for housing and for books and supplies, based upon the educational institution in question certifying her attendance was for a period from August 2010 to December 2012.  However, after these benefits were provided to the Veteran, VA received corrected term dates from the education institution showing that the term was actually for a period from August 2010 to December 2010.  

Inasmuch as the record reflects the Veteran received Post-9/11 benefits for housing and books and supplies for a term greater than what she was actually attending at that time, she received an overpayment of said benefits to which she was not legally entitled.  Further, as VA's actions were based upon the information provided by the educational institution, the creation of the overpayment was not due solely to VA administrative error.  Moreover, there does not appear to be any dispute in the amount calculated for the overpayment; that is $5016.85 in housing benefits, and $150 for books and supplies.

In view of the foregoing, the Board finds that the overpayment in this case is a valid debt.  Therefore, the benefit sought regarding this aspect of the Veteran's appeal must be denied.





ORDER

Inasmuch as the overpayment of Chapter 33 (Post-9/11 GI Bill) education assistance in the amounts of $5016.85 (for housing) and $150 (for books and supplies) is a valid debt, the benefit sought on appeal is denied.


REMAND

The Board notes that the adjudication of this case below, to include the June 2013 Statement of the Case (SOC), focused upon the validity of the debut; i.e., whether the overpayment was properly created.  However, as indicated above, the Board has found that the Veteran's contentions also go to whether a waiver of recovery of that overpayment is warranted in this case.  The elements for determining whether a waiver is warranted is different from the validity of the debt, and includes the legal principles of equity and good conscience found at 38 C.F.R. § 1.965.  Inasmuch as it does not appear this matter was adequately addressed below, a remand is required to provide the Veteran with adequate notification as to the elements necessary for such a waiver and the opportunity to present such evidence.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with adequate notification as to the elements necessary for a waiver of recovery of overpayment to include the relevant legal principles of equity and good conscience. 

2.  After completing any additional development deemed necessary, adjudicate the issue of whether the Veteran is entitled to a waiver of recovery of the overpayment.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the June 2013 SOC, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


